Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
Due to Applicants amendments, claims 1-5 are no longer interpreted under 35 U.S.C. 112(f) functional language.
In light of the Examiner’s amendment, the claims are no longer rejected under 35 U.S.C. 101. The incorporated subject matter of prior claims 4 and 16 into claims 1, 8, and 15 integrates the abstract idea into the practical application of displaying an identified component of a sensed gas.
Applicant has incorporated allowable subject matter from claims 3 and 10 into the independent claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Michael Dryja  on 7/27/2022.
The application has been amended as follows: please see attached claim amendments.
Allowable Subject Matter
Claim 1-2, 5-9, 11-15, 17 are allowed. 
Claims 3-4, 10, 16 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, and 15 , the closest prior art of record,  Nakamoto et al, “Odor Approximation Using Mass Spectrometry”, IEEE Sensors Journal, Vol. 12, No. 11, (2012). (hereinafter Nakamoto) in view of Savoy et al., US 2017/0160221 (hereinafter Savoy), teaches the following:
Regarding claims 1, 8, and 15, Nakamoto teaches
a processor; and
 a memory storing instructions executable by the processor to:
 acquire a gas feature vector of a gas obtained based on signal data of a detected value of
a sensor that senses the gas, the gas feature vector to be decomposed into a product of a coefficient vector and a matrix;
acquire a component feature vector of a component contained in the gas;
set an initial value of one constituent vector of the matrix to the component feature vector; 
decompose the gas feature vector into the product of the coefficient vector and the matrix,  non-negative matrix factorization (NMF),
determine, from unit component information where a unit component and a feature vector of the unit component are associated with each other, the feature vector similar to a vector included in the matrix, and determine the unit component corresponding to the determined feature vector as a unit component contained in the gas; and output the determined unit component to a display device,
a value of each element of the feature vector of the gas to be measured is equal to or greater than zero.  
Savoy teaches signal data of a detected value of a sensor that senses the gas to be measured and wherein the detected value of the sensor changes according to an attachment and a detachment of a molecule contained in a sensed gas.
Nakamoto and Savoy do not teach executes a basis conversion type supervised NMF on the feature vector of the gas to be measured.  
Janner et al, JP 2016050995 teaches, and then executes a basis conversion type supervised NMF on the feature vector line 20-21 page 3 and also page 9. However there is no reason a person of ordinary skill in the art would combine Janner, which is in the field of acoustic processing, with Nakamoto or Savoy which deal with gas detection and identification.
Therefore the prior art alone or in combination fails to teach executes a basis conversion type supervised NMF on the feature vector of the gas to be measured in in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 2, 5-7, 9, 11-14, 17 also distinguish over the prior art for at least the same reasons as claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862